Citation Nr: 0404007	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-12 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for the receipt of educational assistance 
benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1970.  
The appellant in this matter is the veteran's daughter.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2003 determination of the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  Effective October 24, 2002, the veteran was first awarded 
a permanent and total disability rating based on service-
connected disability.

2.  In December 2002, the appellant, who is the veteran's 
daughter, first filed a claim for educational assistance 
benefits under Chapter 35.

3.  The appellant's date of birth is August [redacted], 1974.

4.  The appellant reached her 26th birthday on August [redacted], 
2000, before the effective date of a finding of permanent and 
total service-connected disability on behalf of the veteran.


CONCLUSION OF LAW

The basic eligibility criteria for the receipt of VA 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, as a daughter of the veteran, have not 
been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 
38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Procedural Considerations

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).  This law redefines the obligations 
of VA with respect to the duty to assist claimants, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is generally 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  

In this case, the Board observes that the facts relevant to a 
complete evaluation of the claim, primarily the appellant's 
date of birth and the effective date of the veteran's award 
of a permanent and total disability rating, are not in 
dispute.  The appellant has been properly notified in the 
statement of the case and in letters from the RO as to the 
laws and regulations governing entitlement to the benefit 
sought, the evidence considered, and the reasons and bases 
for the determination.  As further discussed in the reasons 
and bases below, the appellant's arguments in favor of her 
entitlement to benefits do not comport with governing law and 
regulations and do not contradict any of the facts relied 
upon.  Moreover, the appellant has not identified any 
additional evidence or argument that should be considered in 
the adjudication process.  

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the decision.  
See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating "strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran.")  Accordingly, the Board 
will proceed to adjudicate the merits of this claim. 

Analysis of the Claim

As noted, the pertinent facts of this case are not in 
dispute.  The record reflects that the veteran is now in 
receipt of a permanent and total disability rating based on 
service-connected disability.  The effective date for this 
rating is October 24, 2002.  

The appellant first filed her application for the receipt of 
educational assistance benefits under Chapter 35 in December 
2002.  In this application, she reported that she was the 
veteran's daughter.  She also included a copy of her birth 
certificate, which listed her date of birth as August [redacted], 
1974, and noted that she is the daughter of the veteran.    

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 2002); 38 C.F.R. § 21.3021 (2003).  The record shows 
that the appellant is the veteran's daughter, and that the 
veteran is now in receipt of a permanent and total disability 
rating.

Eligibility for Chapter 35 benefits further requires, 
however, that the appellant must not reach her 26th birthday 
on or before the effective date of a finding of permanent and 
total service-connected disability.  38 C.F.R. § 21.3040(c) 
(2003).  The Board has carefully reviewed the record and 
notes that it is undisputed that the appellant reached her 
26th birthday on August [redacted], 2000, over two years before the 
October 2002 effective date of the veteran's permanent and 
total service-connected disability rating.  Accordingly, the 
appellant is not eligible for Chapter 35 educational 
assistance at this time.  

In addition, the appellant has not shown, nor is the Board 
aware, of any basis to exempt her from application of this 
regulation.  The appellant states that she was informed that 
VA law provides for educational benefits under Chapter 35 to 
be awarded after the age of 26, and up to the age of 31.  She 
therefore avers that because she is still under age 31, she 
should be able to receive benefits.  The Board agrees that in 
certain cases, Chapter 35 educational assistance benefits may 
be awarded after age 26 and up to age 31, and in some very 
limited situations, even beyond age 31.  38 C.F.R. § 21.3041 
(2003).  The appellant's situation, however, is not one of 
these instances.  

Under 38 C.F.R. § 21.3041(a) (2003), the basic beginning date 
of eligibility for educational assistance is normally the 
date the child reaches age 18, or the date of the child's 
completion of secondary schooling, whichever occurs first.  
The basic ending date for educational assistance is the date 
of the child's 26th birthday.  38 C.F.R. § 21.3041(c) (2003).  
The beginning date for eligibility for benefits can be tolled 
if the effective date of the finding of permanent and total 
disability rating is prior to the child's 18th birthday, but 
the veteran does not receive notice of this rating until 
after the child becomes 18.  38 C.F.R. § 21.3041(b)(2)(i) 
(2003).  Also, the beginning date may be extended if the 
permanent and total disability rating is assigned after the 
child reaches 18, but before the child turns 26.  38 C.F.R. 
§ 21.3041(b)(2)(ii) (2003).  As discussed earlier, however, 
the appellant turned 26 before the effective date of the 
finding of permanent and total disability of the veteran, and 
so neither of these exceptions to toll the basic beginning 
date for eligibility for educational assistance is applicable 
in her case.

Furthermore, the basic ending date for eligibility for 
educational assistance can also be tolled in certain 
situations.  Under 38 C.F.R. § 21.3041(d) (2003), the ending 
date for eligibility for educational assistance may be 
modified for up to eight years beyond the qualifying event, 
but in no case beyond the date the child reaches age 31.  In 
order to modify the ending date, however, the qualifying 
event must occur between the time the child reaches age 18 
and when the child reaches age 26, and not thereafter.  See 
38 C.F.R. § 21.3041(d).  Accordingly, although there is a 
qualifying event exception pertaining to the award of 
permanent and total disability to the veteran under 38 C.F.R. 
§ 21.3041(d)(1) (2003), it may not be used to modify the 
basic ending date for eligibility for educational assistance 
in this case, again because the appellant had already reached 
the age of 26 at the time of the award of permanent and total 
disability to the veteran.

While the Board is very aware of the appellant's arguments 
and concerns, the regulatory criteria and legal precedent 
governing eligibility for the receipt of Chapter 35 
educational assistance benefits are clear and specific, and 
the Board is bound by these criteria.  Therefore, the Board 
holds that the appellant is simply not eligible to receive 
educational assistance benefits under Chapter 35 as a matter 
of law.  The Board has carefully reviewed the entire record 
in this case.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Where the law, rather than the facts, however, is 
dispositive, the benefit of the doubt provisions as set forth 
in 38 U.S.C.A. § 5107(b) (West 2002) are not for application.  



ORDER

Basic eligibility for the receipt of educational assistance 
benefits under Chapter 35, Title 38, United States Code, is 
denied.




	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



